DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
See at least Specification ¶¶ [0004]-[0007]; [0055]; [0061]. 

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1C and 1D recite “VRS.”
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “a tangible computer readable storage medium that stores program instructions that implement a method …” It is unclear how the instructions implement the method because there is no recitation of a processor, computer device, etc. 
Claims 22-25 are rejected because of the dependency to claim 21.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:

 
(a)   Claim(s) 21-25 is/are rejected under 35 U.S.C. 101 because the claimed
invention is directed to non-statutory subject matter. The claims are directed to signals per se.  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
(b) Claim(s) 1-12, 21-25 is/are rejected under 35 U.S.C. 101 because the
claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-12, 21-25 encompass steps for maintaining a database of placement objects, performing steps and software implementation using common objects and receiving via a GUI, a user selection of objects and mode control to initiate creation of second and nested objects and entering metadata for the displayed objects. These are common software programming functions such as those used in objected oriented programming.  There is no computer implementation recited in claims 1-12, and 21-25 resulting in claims reciting software per se.  

Claims 13-25 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 13  to illustrate, the limitations of maintaining a database of placement objects…, causing display of a GUI that represents a first step in a placement using first objects and a second step in the placement using one or more second objects, with metadata that describes status of the first and second objects, and receiving via the GUI a user selection of a displayed first object and of a mode control to initiate creation of second objects linked to the displayed first object and, responding thereto by opening a panel that scales the selected first object to fit the panel and that allows the user to add nested second objects by a choice of drawing an added second object or by entering metadata for the added second object, wherein entered metadata for the added second objects is forced to be consistent with the nesting of the added second objects within the selected first object, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including insurance), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for maintaining of a database of placement objects which are associated with insurance policies, insurance proposals, and insurance coverage and representing a complex program of multiple insurance policies or other risk transfer instruments during planning and placement, for processing and displaying data objects that build a composite coverage structure during planning and placement, and also provides a visual interface for the administration of insurance 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method, a database and a GUI.  The processor, a memory coupled to the processor, and program instructions stored in the memory that implement a method, a database and a GUI are recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of ) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic processor, a memory coupled to the processor, and program 

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 14-20, 22-25 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 13-25 is/are ineligible.

	
	
	
	
	

	Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0134489 (Achin et al.)-cited for data analytics predictive model including maintaining databases of objects, metadata describing attributes of the predictive modeling technique, decision trees, predictive model for use by an insurance company, GUI displayed to the user for monitoring, and guiding the search of the predictive model and user specified metrics to be used in the evaluation of the modeling solution. 
US 8,762,379 (Birdwell et al.)-cited for database management of transaction data involving insurance data including predicting object properties, database search and retrieval,  metadata of objects are stored in the database; database used to search for fraudulent activity in the insurance industry.
Khanna, Ajay and Taylot, Mark, "Oracle BPM for Insurance", September 2012 -cited for maintenance of a databases and applications for insurance data including policies, claims, proposals and coverage.  The system facilitates reduction of risk by increasing visibility and improving efficiency.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694